Title: To Benjamin Franklin from Deborah Franklin, 13–15 June 1770
From: Franklin, Deborah
To: Franklin, Benjamin



My Dear Child
June the 13[–15] 1770
this afternoon I heard Capt. Friend is to Saile to morrow and I Cold not let him go with oute a line or two to let you know that I am much as I have bin for sume time. I have not heard that Sister is a rived as yit but it gives me much trubel. My King bird is verey well att this time all thow he has bin verey ill with a Sever Cold proseded from a verey Cold spell of Cold wather and a long Spell of Esterly raine but the wather is much better and we air all well. Billey has bin and is att this time he is verey fond of the Child and thinkes he is like Frankey Folger. I thoute so two and had the pickter broute down to look and everey bodey thinkes as much as thow it had bin drawn for him. When we Show it to the Child and tell him he is his littel unkill he will pat it and kiss it and Clape his hand to it and everey morning he Gowes and Clapes to his Grandadey but I wonte say aney more now. Mr. Parker has bin heare and is gon to mareyland he is verey un well in dead So ill I wold not let him go a lone So Gorge is gon with him he is gon 5 Days. I Shold tell you that he billey is gon over Schuelkill after Some buisnes for Sum Gentel man in Ingland but that is all I know of it. I expeckte him to night. My love to all friends. I donte write a boute aney bodey but my Selef I conclud youre a feckshonet wife
D Franklin
But if to morrow will pordues aney Thing I will write a line or two more.


June the 15 Billey Came back and Stayed one night and Dined with us yesterday and Mr. Parker came back yisterday is verey ill. I Sente for Dr. Bond and desires to due what he Can and I will Due all I Can for him. The Aprill packit I had a letter dated 10 I Shall write by that. The in closed is what B Franklin wrote to me from Burlinton Mr. Odel was his Secketarey. Not any new of Sister I am yours
D F.

 
Addressed: To / Benjamin Franklin Esqr / Craven Street / London
